Citation Nr: 0601484	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDING OF FACT

On January 11, 2006, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran (via his representative) that he was withdrawing his 
appeal for service connection for PTSD.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
appeal concerning his claim for service connection for PTSD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 11, 2006, the Board received a statement signed by 
the veteran wherein he indicated he was withdrawing his 
appeal for service connection for PTSD.  He was scheduled to 
have a videoconference hearing concerning this claim, 
that same day, but he cancelled the hearing and said he was 
going to attempt to get a diagnosis of PTSD related to his 
stressors in service and then reopen this claim once he 
obtains this additional medical evidence.



A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's 
January 11, 2006 statement (via his representative) has 
satisfied the requirements for withdrawal of his appeal.  See 
38 C.F.R. § 20.204 (2005).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of service 
connection for PTSD, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal for service connection for PTSD is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


